



Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT is made to be effective as of January 1, 2017 (the
“Effective Date”), by and between CITIZENS COMMUNITY FEDERAL and CITIZENS
COMMUNITY BANCORP, INC. (the “Bank”) and MARK C. OLDENBERG (the “Employee”).
RECITALS
A.    The Bank wishes to assure retention of the services of the Employee for
the period provided in this Agreement and on the terms and conditions set forth
herein.
B.    The Employee is willing to serve in the employ of the Bank for said period
and on the terms and conditions set forth herein.
C.    The parties believe it is in their best interests to make provision for
certain aspects of their relationship during and after the period in which the
Employee is employed by the Bank.
AGREEMENTS
In consideration of the recitals and mutual agreements which follow, the parties
agree as follows:
1.Employment. The Employee is employed as the Chief Financial Officer of the
Bank. The Employee shall render such services as reasonably directed by the
Board of Directors of the Bank. The Employee shall also promote, by
entertainment or otherwise, as and to the extent permitted by law, the business
of the Bank.
2.    Base Compensation. The Bank agrees to pay the Employee during the term of
this Agreement a salary at the rate of $175,000 gross per annum, payable not
less frequently than monthly. The Board shall review, not less often than
annually, the rate of the Employee’s salary and, in its sole discretion, may
decide to increase his salary.
3.    Discretionary Bonuses. The Employee may be entitled to cash bonuses at the
sole discretion of the Board. The Board’s discretion will be exercised
consistent with key performance indicators developed by the Board after
consideration of recommendations with respect thereto by the Compensation
Committee of the Board and the Chief Executive Officer, along with such other
then reasonable and relevant considerations concerning the Bank or the Employee
that may affect whether a bonus is appropriate under the circumstances and the
amount of such bonus. No other compensation provided for in this Agreement shall
be deemed a substitute for the Employee’s right to participate in such
discretionary bonuses.
4.    Restricted Stock. The Employee may be entitled to grants of
performance-based restricted stock and options at the sole discretion of the
Board. The Board’s discretion will be exercised consistent with key performance
indicators developed by the Board after consideration of recommendations with
respect thereto by the Compensation Committee of the Board and the


13046446.4

--------------------------------------------------------------------------------





Chief Executive Officer, along with such other then reasonable and relevant
considerations concerning the Bank or the Employee that may affect whether a
bonus is appropriate under the circumstances and the amount of such bonus.
5.    Fringe Benefits.
(a)    Participation in Retirement, Medical and Other Plans. The Employee shall
participate in any plan that the Bank maintains generally for the benefit of all
of its full-time employees if the plan relates to (i) pension, profit-sharing or
other retirement benefits, (ii) medical insurance or the reimbursement of
medical or dependent care expenses, or (iii) other group benefits, including
disability and life insurance plans.
(b)    Business Education and Coaching. Employee is entitled to receive
reimbursement of reasonable expenses related to business education and executive
coaching up to a maximum of $7,500 per calendar year during the Agreement’s
term. Eligible expenses include all reasonable fees related to attending
professional seminars, peer group affiliations and meetings, and executive
coaching, with the prior approval of the CEO.
(c)    Employee Benefits Expenses. The Employee shall participate in any fringe
benefits programs that are or may become available to the Bank’s senior
management employees and that are commensurate with the responsibilities and
functions to be performed by the Employee under this Agreement. The Employee
shall be reimbursed for all reasonable out-of-pocket business expenses which he
shall incur in connection with his services under this Agreement upon
substantiation and approval of such expenses in accordance with the policies of
the Bank.
(d)    Liability Insurance; Indemnification.
(i)    The Bank shall provide the Employee (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at the Bank’s expense or, in lieu thereof, shall
indemnify the Employee (and his heirs, executors and administrators) to the
fullest extent permitted under federal law against all expenses and liabilities
reasonably incurred by him in connection with or arising out of any action, suit
or proceeding in which he may be involved by reason of his having been a
director or officer of the Bank (whether or not he continues to be a director or
officer at the time of incurring such expenses or liabilities). Such expenses
and liabilities shall include, but are not limited to, judgments, court costs,
attorneys’ fees and the cost of reasonable settlements, and such settlements
shall be approved by the Board; provided, however, that such indemnification
shall not extend to matters as to which the Employee is finally adjudged to be
liable for willful misconduct or gross negligence in the performance of his
duties as a director or officer of the Bank.
(ii)    Employee shall indemnify and hold the Bank harmless with respect to any
liability and loss of damages threatened against or incurred by the Bank,
including actual attorney’s fees, to the extent caused by Employee’s breach of
his obligations under this Agreement.


13046446.4     2

--------------------------------------------------------------------------------





6.    Term. The Bank hereby employs the Employee, and the Employee hereby
accepts such employment under this Agreement, for the period commencing on the
Effective Date and ending on June 30, 2018 (or such earlier date as is
determined in accordance with section 10).
7.    Noncompetition and Nondisclosure.
(a)    During Employment. During the period of his employment hereunder and
except for illnesses, reasonable vacation periods and reasonable leaves of
absence, the Employee shall devote his full business time, attention, skill and
efforts to the faithful performance of his duties to the Bank hereunder and/or
to its affiliates; provided, however, that from time to time the Employee may
serve on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present, in the reasonable opinion of
the Board, any conflict of interest with the Bank or any of its subsidiaries or
affiliates or unfavorably affect the performance of the Employee’s duties
pursuant to this Agreement and that will not violate any applicable statute or
regulation. “Full business time” is hereby defined as that amount of time
usually devoted to like companies by similarly situated executive officers.
During the term of his employment under this Agreement, the Employee shall not
engage in any business or activity contrary to the business affairs or interests
of the Bank and/or its affiliates or, without the prior approval of the Board,
be gainfully employed in any other position or job other than as provided above.
(b)    Noncompetition. For a one‑year period following the termination of the
Employee’s employment with the Bank, for any reason or without reason and
whether by the Bank or the Employee, the Employee shall not:
(iii)    in any capacity (whether as an employee, officer, director, partner,
manager, consultant or agent) directly or indirectly advise, manage, render or
perform services that are the same or substantially similar to those duties and
responsibilities Employee performed for the Bank during the Measurement Period
(as defined below) to any Competitor (as defined below). This restriction shall
not apply to any activities conducted on behalf of an entity that is not a
financial institution or owned or controlled by a financial institution, except
to the extent such activities are for the benefit of a competitor.
(iv)    contact, solicit, or service, or assist another person or entity to
contact, solicit, or service, any Customer (as defined below) for the purpose of
providing products or services that are competitive with those provided by the
Bank to such Customer during the Measurement Period (as defined below).
(v)    request or advise any Customer, or any supplier or vendor of the Bank who
currently have, or have had, business relationships with the Bank during the
Measurement Period, to withdraw, curtail, or cancel any of their business or
relations with the Bank.
(vi)    directly or indirectly, in any capacity, induce or attempt to induce any
employee of the Bank with whom Employee had substantial contact during the
Measurement


13046446.4     3

--------------------------------------------------------------------------------





Period (as defined below) to terminate his or her relationships or breach any of
his or her agreements with Company. Nothing in this Agreement shall otherwise
prohibit Employee’s future employer from hiring the Bank’s employees without
Employee’s direct or indirect involvement.
(c)    Nondisclosure. Employee agrees that during the term of Employee’s
employment relationship with the Bank and until the first to occur of (i) such
time as the Confidential Information becomes generally available to the public
through no fault of Employee or any other person under a duty of confidentiality
to the Bank, (ii) such time as the Confidential Information no longer provides a
benefit to the Bank, or (iii) the 12 month anniversary of the termination of
Employee’s employment with the Bank, Employee will not, directly or indirectly,
in any capacity, use or disclose, or cause to be used or disclosed, in any
geographic area in which or to any person or entity to which such use or
disclosure could harm the business interests of the Bank, any Confidential
Information. This provision does not prohibit Employee’s use of general skills
acquired prior to or during employment by the Bank, as long as such use does not
involve the use or disclosure of Confidential Information or the Bank’s trade
secrets. This provision also does not prohibit Employee from disclosing
Confidential Information to other Bank employees to the extent necessary to
perform Employee’s job responsibilities.
(d)    Definitions.
(i)    “Competitor” shall mean any individual or entity that sells products or
services competitive with the Bank’s products or services in the same or
substantially similar industry as the Bank and is located within a 50-mile
radius of: (i) Bank’s Headquarters in Eau Claire, Wisconsin, at the time of
termination of Employee’s employment; or (ii) the principal business location of
any Bank branch with assets of more than $250 million in an MSA of 100,000 or
less, owned or controlled by the Bank, during the Measurement Period.
(ii)    “Measurement Period” shall mean the twenty-four (24) month period
preceding the termination of Employee’s employment with Company.
(iii)    “Customer” shall mean any Bank customer, potential customer or provider
of consumer indirect paper loan dealer of consumer products that funds purchases
with indirect paper loans [a] with whom Employee had material contact as an
employee of the Bank during the Measurement Period; [b] whose dealings with the
Bank were coordinated or supervised, in whole or in part, by Employee during the
Measurement Period; or [c] about whom Employee obtained Special Knowledge (as
defined below) as a result of Employee’s position with the Bank during the
Measurement Period.
(iv)    “Special Knowledge” means confidential information that is possessed by
or developed for the Bank in the course of servicing, representing or soliciting
a customer, potential customer, vendor, distributor, or manufacturer, including,
but not limited to, existing or proposed bids, marketing plans and strategies,
pricing and cost information, negotiations strategies, sales strategies and
information generated for customer engagements.


13046446.4     4

--------------------------------------------------------------------------------





(v)    “Confidential Information” means confidential and proprietary
information, to the extent it is not a trade secret, that is possessed by or
developed for Company and/or its related entities and that relates to the
business or technology of the Bank and/or its related entities, including but
not limited to compounds, formulations, strategic plans, methods, products,
procedures, processes, techniques, designs, job organization systems, business
plans and strategies, existing or proposed bids, bidding strategies, technical
developments, existing or proposed research projects, financial or business
projections, investments, marketing plans and strategies, pricing and cost
information, negotiation strategies, sales strategies and plans, training
information and materials, Bank employee compensation and other Bank employee
information, customer or potential customer lists, customer purchasing history,
information generated for customer engagements, and other similar confidential
and proprietary information. Confidential Information also includes information
received by the Bank from others which the Bank has an obligation to treat as
confidential, including information obtained in connection with customer
engagements. Confidential Information shall not include information that is or
becomes available to the public through no wrongful act or omission of Employee
or any other person under a duty of confidentiality to the Bank.
(e)    Specific Performance. The Employee acknowledges and agrees that
irreparable injury to the Bank may result in the event that the Employee
breaches any provision of this section 7 and that the remedy at law for such
breach will be inadequate. If the Employee engages in any act in violation of
any provision of this section 7, the Employee agrees that the Bank shall be
entitled, in addition to such other remedies and damages that may be available
to it by law or under this Agreement, to injunctive relief to enforce such
provisions without the necessity of posting a bond.
(f)    Trade Secrets. Notwithstanding the provisions of section 7(c), the
parties agree that nothing in this Agreement shall be construed to limit or
negate any statutory or common law of torts or trade secrets, where such law
provides the Bank with broader protection than that provided in this Agreement.
During Employee’s employment by the Bank, Employee shall do what is reasonably
necessary to prevent misappropriation or unauthorized disclosure of the trade
secrets of the Bank. After termination of employment, Employee shall not use or
disclose the trade secrets of the Bank as long as they remain trade secrets.
(g)    Subsequent Employers. The Employee agrees that the Bank may notify any
other employer of the Employee or any other third party about the Employee’s
obligations under this section 7 until such time as the Employee has performed
all of the Employee’s obligations hereunder. Upon the Bank’s request, the
Employee agrees to provide the Bank with information, including, but not limited
to, supplying details of the Employee’s subsequent employment, sufficient to
verify that the Employee has not or is not breaching any covenant in this
section 7.
(h)    Consideration. The parties agree that, due to the nature of the
Employee’s position, the Employee will have regular and extensive interaction
and will oversee relations with Customers and that the restrictive covenants
contained in this section 7 are reasonable and necessary for the protection of
the Bank’s business and to prevent great damage or loss to the


13046446.4     5

--------------------------------------------------------------------------------





Bank as a result of action taken by the Employee. The Employee acknowledges that
the restrictions contained in this section 7 are reasonable and that he could
continue to actively pursue his career and earn sufficient compensation in the
same or similar business without breaching any of such restrictions. Employee
further acknowledges that the Bank would not be willing to enter this Employment
Agreement with Employee, and would not provide Employee with the compensation
and benefits described herein, without Employee agreeing to the restrictions in
this section 7.
(i)    Exclusions. Nothing contained in this section 7 shall be deemed to
prevent or limit the Employee’s right to invest in the capital stock or other
securities of any business dissimilar from that of the Bank or, solely as a
passive or minority investor, in any business.
8.    Standards. The Employee shall perform his duties under this Agreement in
accordance with such reasonable standards as the Board may establish from time
to time. The Bank will provide the Employee with the working facilities and
staff customary for similar executives and necessary for him to perform his
duties.
9.    Vacation and Sick Leave.
(a)    Vacation. The Employee shall be entitled to twenty (20) days of vacation
per calendar year (January 1 through December 31) in accordance with the
policies that the Board periodically establishes for certain senior management
employees of the Bank, which shall comply with any applicable federal or state
laws or policies. Employee’s days of vacation shall be prorated in the first and
final calendar years of this Employment Agreement. Vacations shall be scheduled
in a reasonable manner approved by the CEO. The Employee shall not be entitled
to receive any additional compensation from the Bank on account of his failure
to take a vacation nor shall he be entitled to accumulate unused vacation from
one fiscal year to the next, except to the extent authorized by the Board.
(b)    Leaves. In addition to the aforesaid paid vacation, the Employee may,
without loss of pay, take employment leaves for such additional periods of time
and for such valid and legitimate reasons as the Board may in its discretion
determine. Further, the Board may grant to the Employee a leave or leaves of
absence, without pay, at such time or times and upon such terms and conditions
as such Board in its discretion may determine.
(c)    Sick Leave. The Employee shall be entitled to five (5) days of sick leave
per calendar year (January 1 through December 31) in accordance with policies
that the Board establishes for certain senior management officials of the Bank.
The Employee shall not receive any additional compensation from the Bank on
account of his failure to take sick leave.
10.    Termination. In addition to expiration of the term provided for in
section 6, Employee’s employment hereunder may be terminated under the following
circumstances:
(a)    Death. The Employee’s employment under this Agreement shall terminate
upon his death during the term of this Agreement, in which event the Employee’s
estate shall be


13046446.4     6

--------------------------------------------------------------------------------





entitled to receive the salary due the Employee through the last day of the
calendar month in which the Employee died.
(b)    Disability.
(i)    The Bank may terminate the Employee’s employment after having established
the Employee’s Disability, except for its obligation to provide long-term
disability insurance during the portion of the term of the Agreement that would
remain but for such termination for disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs the Employee’s
ability to substantially perform his duties under this Agreement and that
results in the Employee becoming eligible for long-term disability benefits
under the Bank’s long-term disability plan (or, if the Bank has no such plan in
effect, that impairs, or that can be expected to impair, the Employee’s ability
to substantially perform his duties under this Agreement for a period of 180
consecutive days).
(ii)    During any period that the Employee shall receive disability benefits
and to the extent that the Employee shall be physically and mentally able to do
so, he shall furnish such information, assistance and documents so as to assist
in the continued ongoing business of the Bank and, if able, shall make himself
available to the Bank to undertake reasonable assignments consistent with his
prior position and his physical and mental health. The Bank shall pay all
reasonable expenses incident to the performance of any assignment given to the
Employee during the disability period.
(c)    Cause. The Board may, by written notice to the Employee, immediately
terminate his employment at any time for Cause. The Employee shall have no right
to receive compensation or other benefits for any period after termination for
Cause. Termination for “Cause” shall include termination because of, in the good
faith determination of the Board, the Employee’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, failure to perform stated duties to the reasonable satisfaction of the
Board after written notice of such failure and a reasonable opportunity to cure,
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement.
(d)    Without Cause.
(i)    The Board may, by written notice to the Employee, immediately terminate
Employee’s employment at any time for a reason other than Cause, in which event
the Employee shall be entitled to receive the following compensation and
benefits: [a] the salary provided pursuant to section 2 hereof for one (1) year
following termination (the “Severance Period”) without cause; and [h] at the
Bank’s election, either [i] cash in an amount equal to the cost to the Employee
of obtaining all health, life, disability and other fringe benefits (which may
include bonuses at the discretion of the Board) that the Employee would have
been eligible to participate during the Severance Period in based upon the
benefit levels substantially equal to those that the Bank provided for the
Employee at the date of termination of employment, or [ii] continued
participation under such Bank benefit plans during the Severance Period, but
only to the extent the Employee continues to qualify for participation therein.
Compensation payable to


13046446.4     7

--------------------------------------------------------------------------------





Employee under this Section 10(d) shall be payable according to the regular
payroll intervals on which the Bank pays its employees generally.
(ii)    Notwithstanding the foregoing, the amount payable under clause (d)(i)
hereof shall be reduced as follows:
[a]    to the extent that on the date of the Employee’s termination of
employment, the amounts payable under this section (d) exceed any limitation on
severance benefits under applicable provisions of state or federal banking laws,
rules or regulations; and
[b]    if Employee breaches the provisions of Section 7 and fails to cure such
breach within five (5) days after written notice thereof, all remaining
severance compensation due under Section (d)(i) or7(g) shall be forfeited.
(e)    Termination or Suspension Under Federal Law.
(i)    If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
section 8(e)(4) or8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. § 1818(e)(4) and (g)(l)), all obligations of the Bank under this
Agreement shall terminate, as of the effective date of the order, but vested
rights of the parties shall not be affected.
(ii)    If the Bank is in default (as defined in section 3(x)(1) of FDIA), all
obligations under this Agreement shall terminate as of the date of default;
however, this paragraph shall not affect the vested rights of the parties.
(iii)    All obligations under this Agreement may be terminated, except to the
extent that continuation of this Agreement is necessary for the continued
operation of the Bank [a] by an appropriate officer of the Bank’s primary
federal regulator, or his or her designee, at the time that the Federal Deposit
Insurance Corporation (“FDIC”) or the Resolution Trust Corporation enters into
an agreement to provide assistance to or on behalf of the Bank under the
authority contained in section 13(c) of the FDIA, or [b] at the time the FDIC
approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined to be in an unsafe or unsound condition.
Such action shall not affect any vested rights of the parties.
(iv)    If a notice served under section 8(e)(3) or(g)(1) of the FDIA (12 U.S.C.
§ 1818(e)(3) or(g)(l)) suspends and/or temporarily prohibits the Employee from
participating in the conduct of the Bank’s affairs, the Bank’s obligations under
this Agreement shall be suspended as of the date of such service unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion [a] pay the Employee all or part of the compensation
withheld while its contract obligations were suspended, and/or [h] reinstate (in
whole or in part) any of its obligations which were suspended.
(f)    Termination for Good Reason. Employee may terminate his employment with
the Bank for Good Reason (as defined below), in which case the Employee shall be
entitled


13046446.4     8

--------------------------------------------------------------------------------





to receive the same compensation, rights and benefits as if the Employee’s
employment had been terminated by the Bank without Cause pursuant to the
provisions of section 10(d) above on the date of such termination for Good
Reason. “Good Reason” means any of the following:
(i)    any failure by the Bank to comply with any of the compensation provisions
of this Agreement, other than an isolated, insubstantial, or inadvertent failure
not occurring in bad faith; or
(ii)    the Bank’s requiring the Employee to be based permanently at any office
or location outside of a 50-mile radius around the location at which Employee
performed his principal duties on the date of execution of this Agreement;
(iii)    Notwithstanding the foregoing, a termination shall not be treated as
for Good Reason [a] if Employee has consented in writing to the event giving
rise to the claim of Good Reason; or [b] unless Employee has delivered a written
notice to the Board within 60 days of having actual knowledge of the such event
and stating his intention to terminate his employment for Good Reason and
specifying the factual basis for such termination; and such event is not cured
within 30 days of the Board’s receipt of such written notice.
(g)    Termination after Change in Control. If, within 30 calendar days
following a Change of Control (as defined below), Employee chooses not to accept
continued employment with the Bank, the Employee shall be entitled to receive
the equivalent of one (1) years of salary, 50% of which shall be paid in a lump
sum within 60 days following the change in control and the balance paid at the
same monthly rate as his then current salary pursuant to section 2, and no other
compensation or benefits, including those listed under section 10(d)(i)(b),
other than health benefits which shall be provided for one year if allowable
under the Bank’s health insurance coverage at rates the same as other eligible
employees. “Change of Control” means any of the following:
(i)    The acquisition by any individual, entity or group (a “Person”) (within
the meaning of section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of
either [a] the then outstanding shares of common stock of Citizens Community
Bancorp, Inc. (the “Company”) or the Bank (the “Outstanding Common Stock”) or
[b] the combined voting power of the then outstanding voting securities of the
Company or the Bank entitled to vote generally in the election of directors;
provided, however, that the following acquisitions shall not constitute a Change
of Control: [i] any acquisition directly from the Company or the Bank, [ii] any
acquisition by the Company or the Bank, [iii] any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or the
Bank or any corporation controlled by the Company.
(ii)    Individuals who, as of the date hereof, constitute the board of
directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of such board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders,


13046446.4     9

--------------------------------------------------------------------------------





was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board.
(iii)    Approval by the shareholders of the Company or the Bank of a
reorganization, merger or consolidation (a “Business Combination”) of the
Company or the Bank, in each case, unless, following such Business Combination,
the Company and the Bank or their successors as a result of the Business
Combination continue to be controlled by Persons who were the holders of the
Outstanding Common Stock immediately prior to the Business Combination.
(iv)    Approval by the shareholders of the Company or the Bank of [a] a
complete liquidation or dissolution of the Company or [b] the sale or other
disposition of all or substantially all of the assets of the Company or the
Bank.
(h)    Voluntary Termination by the Employee. The Employee may voluntarily
terminate his employment with the Bank during the term of this Agreement for any
reason other than Good Reason upon at least 60 days’ prior written notice to the
Board, in which case the Employee shall receive only his compensation, vested
rights and employee benefits up to the date of his termination. Employee’s
failure to give 60 days’ prior written notice will, at the Bank’s discretion,
make Employee liable for the costs related to hiring a suitable replacement.
11.    Income Tax Withholding. The Bank may withhold all federal and state
income or other taxes from any benefit payable under the Agreement as shall be
required pursuant to any law or government regulation or ruling.
12.    Effect of Securities Laws. Any incentive-based compensation (including
stock options) provided for in this Agreement is subject to securities laws and
applicable financial institution laws and regulations regarding recovery of
erroneously-awarded executive compensation.
13.    Successors and Assigns.
(a)    Bank. This Agreement shall not be assignable by the Bank, provided that
this Agreement shall inure to the benefit of and be binding upon Employee and
any corporate or other successor of the Bank that shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.
(b)    Employee. Since the Bank is contracting for the unique and personal
skills of the Employee, the Employee shall be precluded from assigning or
delegating his rights or duties hereunder without first obtaining the written
consent of the Bank; provided, however, that nothing in this paragraph shall
preclude: (i) the Employee from designating a beneficiary to receive any benefit
payable hereunder upon his death, or (ii) the executors, administrators or other
legal representatives of the Employee or his estate from assigning any rights
hereunder to the person or persons entitled thereunto.


13046446.4     10

--------------------------------------------------------------------------------





14.    Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.
15.    Applicable Law. Except to the extent preempted by federal law, the laws
of the State of Wisconsin shall govern this Agreement in all respects, whether
as to its validity, construction, capacity, performance or otherwise.
16.    Golden Parachute Payments. Any payments made to the Employee pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. § 1828(k) and FDIC regulation 12 C.F.R. Part 359,
Golden Parachute and Indemnification Payments.
17.    Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. The parties agree
that each covenant contained in sections 7(a), 7(b)(i), 7(b)(ii), 7(b)(iii),
7(b)(iv), and 7(c) is separate and independent.
18.    Attorney’s Fees. In any action alleging breach of this Agreement, the
prevailing party shall receive from the other party the actual costs, expenses,
and attorney’s fees that the prevailing party incurred in either prosecuting or
defending the action.
19.    Entire Agreement. This Agreement represents the entire agreement of the
parties and, effective on the Effective Date, supersedes any prior agreement
between them concerning the subject matter of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first hereinabove written.
 
 
CITIZENS COMMUNITY FEDERAL
 
 
 
 
 
 
 
By:
 
 
 
 
 
Its:
 
 
 
 
 
 
 
 
EMPLOYEE:
 
 
 
 
 
 
 
Mark C. Oldenberg











13046446.4     11